NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: YAN SUI,                                 No. 15-60066

             Debtor.                            BAP No. 14-1498
______________________________

PEI-YU YANG,                                    MEMORANDUM*

                Appellant,

 v.

RICHARD ALAN MARSHACK, Chapter 7
Trustee,

                Appellee.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Dunn, Kurtz, and Pappas, Bankruptcy Judges, Presiding

                              Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Pei-Yu Yang appeals pro se from an order of the Bankruptcy Appellate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Panel (“BAP”) dismissing as moot Yang’s appeal of the bankruptcy court’s order

requiring Yang to turnover real property. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo the BAP’s determination that a bankruptcy appeal is

moot. Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l Mass Media

Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998). We affirm.

       The BAP properly dismissed Yang’s appeal as moot because the property

was conveyed to a third party which prevented the BAP from granting effective

relief. See id. at 1180-81 (affirming dismissal on the basis of mootness where the

sale of the property to a non-party prevented the court from granting effective

relief).

       Because Yang’s appeal is moot, we do not consider her arguments

addressing the underlying merits of the appeal.

       All pending requests and motions are denied.

       AFFIRMED.




                                         2                                   15-60066